Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to an integrated circuit with testing features.
The claimed invention recites in part:
 “…(b) decompressor circuitry having parallel data inputs to receive compressed data, parallel data outputs coupled to the scan inputs of the scan paths, and a first clock input to load in the compressed data and output decompressed data to the scan inputs of the scan paths; 
(c) a shift register having a serial input to receive the compressed data in serial, parallel outputs coupled to the parallel data inputs of the decompressor circuitry to output the compressed data in parallel, and a second clock input to shift in the compressed data in serial; and 
(d) test access port circuitry including: controller circuitry having a test clock input and state outputs; an instruction register having a serial input coupled to the serial input of the shift register and having a programmable access output; and decode circuitry having state inputs coupled to the state outputs, having a programmable access input coupled to the programmable access output, and having a scan enable output coupled to the scan enable inputs.”

“…(b) decompressor circuitry having parallel data inputs to receive compressed data, parallel data outputs coupled to the scan inputs of the scan paths, and a first clock input to load in the compressed data and output decompressed data to the scan inputs of the scan paths; 
(c) a shift register having a serial input to receive the compressed data in serial, parallel outputs coupled to the parallel data inputs of the decompressor circuitry to output the compressed data in parallel, and a second clock input to shift in the compressed data in serial; and 
(d) test access port circuitry including: controller circuitry having a test clock input and state outputs; an instruction register having a serial input coupled to the serial input of the shift register and having a programmable access output; and decode circuitry having state inputs coupled to the state outputs, having a programmable access input coupled to the programmable access output, and having a scan enable output coupled to the scan enable inputs.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, 

	Other prior arts:
Narayanan et al. U.S. Publication 2020/0174069 teach an integrated circuit that includes a functional circuit having scan chains, a decompressor having an input for compressed data and a decompressor output coupled to feed the scan chains, a compactor fed by the scan chains to provide a compactor output, and a selector circuit having inputs fed by the scan chains and an input for the compactor output.
Rajski et al. U.S. Patent No. 7,506,
232 the use of parallel-to-serial conversion for applying a compressed test pattern to the decompressor. If the input channels 37 of the decompressor/PRPG 36 are fewer in number than the number of scan channels 40 of the tester 21, it can be advantageous to provide a parallel-to-serial converter such as registers 70 at the input to the decompressor.
Wang et al. "Test Data Compression Using Selective Encoding of Scan Slices," teaches the slices of test data (scan slices) that are fed to the internal scan chains. The on-chip decoder contains an -bit buffer, and it manipulates the contents of the buffer according to the compressed data that it receives. After all the compressed data for a single slice is received, the data in the buffer is delivered to the scan chains.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111


/CYNTHIA BRITT/Primary Examiner, Art Unit 2111